Citation Nr: 0021654	
Decision Date: 08/16/00    Archive Date: 08/23/00

DOCKET NO.  97-21 715	)	DATE
	)
	)
                       
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to waiver of overpayment of compensation 
benefits.  


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1951 to May 
1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 decision by the Committee 
on Waivers and Compromises (COWC) of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Waco, Texas.

Following the January 1997 personal hearing, the RO 
recharacterized the issue as entitlement to additional 
compensation for a dependent wife from the date of marriage.  

The Board has recharacterized the issue on appeal back to its 
original form: waiver of overpayment of compensation 
benefits.  This was the original issue on appeal, and there 
is no indication that the veteran changed or withdrew his 
request for a waiver of his debt.  In fact, the veteran has 
continued to submit arguments in favor of a waiver even after 
the RO's recharacterization of the issue.  

The Board notes that the veteran has not disputed the 
validity of the debt created.  Therefore, this decision is 
limited to the issue of entitlement to waiver of recovery of 
overpayment.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The veteran divorced his first wife on February [redacted] 1982.

3.  The veteran married his second wife on April [redacted] 1983.

4.  In August 1991 the RO received notice that the veteran 
had divorced and remarried.  

5.  The veteran's indebtedness did not result from fraud, 
misrepresentation or bad faith.

6.  Recovery of overpayment of compensation for the period 
from April 30, 1983 to August 31, 1991 would defeat the 
intended purpose of the benefits.

7.  Recovery of overpayment of compensation from January 1, 
1983 to April 29, 1983 would not be against the principles of 
equity and good conscience.


CONCLUSIONS OF LAW

1.  Recovery of the overpayment of compensation benefits for 
the period from April 30, 1983 to August 31, 1991 would 
violate the standard of equity and good conscience.  
38 U.S.C.A. §§ 5107, 5302 (West 1991); 38 C.F.R. §§ 1.963(a), 
1.965(a) (1999).

2.  Recovery of the overpayment of compensation benefits for 
the period from January 1, 1983 to April 29, 1983 would not 
violate the standard of equity and good conscience.  
38 U.S.C.A. §§ 5107, 5302 (West 1991); 38 C.F.R. §§ 1.963(a), 
1.965(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

In April 1969 the RO granted service connection for a fungus 
infection of the hands and feet with the assignment of a 30 
percent rating.  There is no record of a notice provided with 
this determination on record.  

In December 1978 the RO notified the veteran that Congress 
had passed a law which provided additional compensation on 
account of a spouse, child, or dependent parent for veterans 
receiving 30 percent or more for a service-connected 
disability.  

In response, the veteran completed a Declaration of Marital 
and Dependency Status form in which he indicated, in 
pertinent part, that he was currently married to his first 
wife.  

In January 1979 the RO sent a notice to the veteran that his 
award had been amended.  It specified that it had been 
amended to provide for a dependent added in October 1978, and 
that the award would be reduced for when a child would turn 
18 in April 1982.  There is no documentation in this notice 
specifying to the veteran the requirement that VA be notified 
in the event of any circumstances that would result in a 
change in his entitlement to benefits.  It did not advise him 
to notify VA in the event that he divorced and/or became 
remarried.  

Subsequent notices, including an August 1979 notice that his 
award had been again amended, made no reference to the 
requirement that the veteran notify VA of any circumstances 
which could lead to a change in his entitlement.  

There are no documents on file from August 1979 to July 1991.  
In July 1991 the RO requested that the veteran provide his 
Social Security number and the Social Security numbers of any 
dependents for whom he was receiving benefits.  They 
specifically asked that he provide his spouse's Social 
Security number.  In August 1991 the RO received his response 
that he was currently married to his second wife.  

In August 1995 the RO notified the veteran that the 
compensation he was receiving included an additional amount 
for his spouse and/or children.  It specifically notified him 
that he was responsible for reporting any changes in the 
number of dependents.  

To verify his continued entitlement to these additional 
benefits, the RO asked the veteran to complete the Status of 
Dependents Questionnaire.  The veteran completed this form, 
noting that he was currently married to his second wife.  

In August 1995 the RO asked the veteran for more information 
regarding his dependents and provided him with a VA Form 21-
686c, Declaration of Status of Dependents.  

The veteran completed this form, noting that he had been 
married to his first wife but divorced her in August 1981.  
He stated that he married his second wife on June [redacted] 1983.  

In September 1995 the RO proposed to reduce his payments 
based on a change in his marital and/or dependency status, 
noting that the veteran had failed to promptly notify them of 
the change in his dependency status.  

In a subsequent statement, the veteran reported that he 
remarried on April [redacted] 1983.  He submitted a marriage license 
in support of this statement.  He also contended that he had 
never been notified that he was required to report to VA that 
he had divorced.  He also stated that the period when he was 
unmarried was a difficult time.  He contended that it was 
unfair that he should repay that portion of the debt for the 
time when he was married.  He essentially concluded that it 
would be right and equitable for him to repay the overpayment 
only for the time period during which he was unmarried.  

In December 1995 the RO notified the veteran that an 
overpayment had been created in his account.  

In January 1996 the RO received the divorce decree indicating 
that the veteran and his first wife divorced on February [redacted] 
1982.  

Also received in February 1996 was a statement from the 
veteran requesting that the debt be waived.  He again 
contended that he did not recall being told in any way that 
he had to report his divorce back in 1982.  He again 
contended that the correct overpayment amount should have 
been for the period he was not married.  




In May 1996 the COWC concluded that the veteran was free of 
fraud, misrepresentation, or bad faith.  However, it further 
concluded that he was at fault in the creation of a period of 
overpayment of $2,809.00 beginning January 1, 1982 and ending 
August 31, 1991.  It further found that collection of the 
debt would not result in undue hardship.  In this regard, it 
was noted that he had been furnished with a Financial Status 
Report which was not returned.  Therefore, a waiver was 
denied.  

In July 1996 the veteran again contended that his debt should 
be waived for the period of time that he was married, and 
that he should only have to pay back for the 14 month period 
that he was unmarried.  He contended that such a settlement 
would be a fair and reasonable settlement of the matter.  

In January 1997 a local hearing was conducted.  The veteran 
essentially restated his contention that the portion of the 
debt should be waived for the period that he was married, 
stating that he was never told that he had to report his 
divorce.  Transcript, p. 2-7.  

In April 1997 the RO, in pertinent part, notified the veteran 
that the effective date of the removal of his first wife from 
the calculation of his award was being amended from January 
1, 1982 to January 1, 1983, thus indicating that the period 
of overpayment actually began January 1, 1983.  

Criteria

Pertinent VA law provides that the effective date of 
discontinuance of compensation to a veteran for a dependent 
spouse is the last day of the calendar year in which the 
divorce occurred, if the divorce was prior to October 1, 
1982.  38 U.S.C.A. § 5112(b)(2) (West 1991); 38 C.F.R. 
§ 3.501(d)(1) (1999).

An award of additional compensation payable to a veteran on 
account of marriage will be the date of the veteran's 
marriage, if evidence is received within one year of the date 
of the event.  Otherwise, the effective date for the 
additional compensation based on marriage will be the date 
that notice of the marriage was received if the evidence is 
received within one year of the VA request.  38 C.F.R. 
§ 3.401(b)(1) (1999).

Payment of monetary benefits based on an increased award of 
dependency compensation may not be made to an individual for 
any period before the first day of the calendar month 
following the month in which the increased award became 
effective.  38 U.S.C.A. § 5111(a) (West 1991).

A veteran who is receiving compensation must notify VA of any 
material change or expected change in his or her 
circumstances which would affect his or her entitlement to 
receive, or the rate of, the benefit being paid.  Such notice 
must be furnished when the recipient's marital or dependency 
status changes.  38 C.F.R. § 3.660(a) (1999).

Recovery of overpayments of any benefits made under laws 
administered by the VA shall be waived if there is no 
indication of fraud, misrepresentation, or bad faith on the 
part of the person or persons having an interest in obtaining 
the waiver and recovery of the indebtedness from the payee 
who received such benefits would be against equity and good 
conscience.  38 C.F.R. § 1.963(a) (1999).  The standard 
"Equity and Good Conscience" will be applied when the facts 
and circumstances in a particular case indicate a need for 
reasonableness and moderation in the exercise of the 
Government's rights.  The decision reached should not be 
unduly favorable or adverse to either side.

The phrase "Equity and Good Conscience" means arriving at a 
fair decision between the obligor and the Government.  In 
making this determination, consideration will be given to the 
following elements, which are not intended to be all- 
inclusive:



(1)  Fault of the debtor.  Where actions of the debtor 
contribute to the creation of the debt.

(2)  Balancing of faults.  Weighing fault of the debtor 
against VA fault.

(3)  Undue hardship.  Whether collection would deprive debtor 
or family of basic necessities.

(4)  Defeat the purpose.  Whether withholding of benefits or 
recovery would nullify the objective for which benefits were 
intended.

(5)  Unjust enrichment.  Failure to make restitution would 
result in unfair gain to the debtor.

(6)  Changing position to one's detriment.  Reliance on VA 
benefits results in relinquishment of a valuable right or 
incurrence of a legal obligation.

See 38 U.S.C.A. § 5302(West 1991); 38 C.F.R. § 1.965(a) 
(1999).  


Analysis

Initially, the Board notes that the veteran's claim is found 
to be well-grounded under 38 U.S.C.A. § 5107(a) (West 1991).  
That is, he has presented a claim which is plausible.  Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  The Board is also 
satisfied that all relevant facts have been properly 
developed, and that no further assistance is required in 
order to satisfy the duty to assist mandated by 38 U.S.C.A. 
§ 5107(a).  

The COWC has determined that the indebtedness did not result 
from fraud, misrepresentation or bad faith on the veteran's 
part, any of which would constitute a legal bar to granting 
the requested waiver.  See 38 U.S.C.A. § 5302.  

The Board concurs with the COWC decision as to the lack of 
evidence of fraud, misrepresentation, or bad faith; however, 
before recovery of indebtedness can be waived, it must also 
be shown that it would be against the principles of equity 
and good conscience to require the veteran to repay the debt 
to the government.  38 C.F.R. §§ 1.963, 1.965.  

With respect to fault, the Board notes that VA's working 
definition of "fault" is: The commission or omission of an 
act that directly results in the creation of the debt.  
Veteran's Benefits Administration Circular 20-90-5.  Fault 
should initially be considered relative to the degree of 
control the veteran had over the circumstances leading to the 
overpayment.  If control is established, even to a minor 
degree, the secondary determination is whether the debtor's 
actions were those expected of a person exercising a high 
degree of care, with due regard for the debtor's contractual 
responsibility to the Government.  The age, financial 
experience, and education of the debtor should also be 
considered in these determinations.  

The veteran has contended that he was not aware and had not 
been notified that he was required to notify VA of a divorce.  

38 C.F.R. § 3.660 requires a veteran to notify VA of any 
material change or expected change in his or her 
circumstances which would affect his or her entitlement to 
receive, or the rate of, the benefit being paid.  Such notice 
must be furnished when the recipient's marital or dependency 
status changes.  

As was stated above, the veteran has contended that he was 
not aware and never notified of the requirement that he 
notify VA of changes in marital status.  The Court has held 
that persons dealing with the Government are charged with 
knowledge of federal statutes and lawfully promulgated agency 
regulations "regardless of actual knowledge of what is in the 
"[r]egulations or of the hardship resulting from innocent 
ignorance."  See Morris v. Derwinski, 1 Vet. App. 260, 265 
(1991) (citing Fed. Crop Ins. Corp. v. Merrill, 332 U.S. 380, 
384-385, 68 S. Ct. 1, 3, 92 L.Ed. 10 (1947)).  



While the record indicates that fault can be placed on the 
veteran for the creation of the debt, the Board finds that 
the veteran is nonetheless entitled to a waiver of recovery 
for the period of overpayment of compensation benefits from 
April 30, 1983 to August 1, 1991 because he was in fact 
married during this period, and collection of the debt in 
this amount would therefore defeat the purpose of 
compensating the veteran for his dependent.  Thus, the Board 
finds that his fault in the creation of the debt is 
outweighed by the intended purpose of the benefit payments.

Waiver of the debt for this period would not result in unjust 
enrichment because, as was stated above, the veteran was 
married during the period.  Therefore, he was legally 
entitled to the benefits he received during this time, but 
for his failure to notify VA of the change in marital status.  

Although the RO did not receive notice of the divorce of the 
veteran's first spouse and his remarriage until August 1991, 
the Board finds extenuating circumstances in this case which 
must be considered.  First, the record tends to support the 
veteran's contention that he was never notified of the need 
to report a change in dependents.  None of the award or other 
RO letters dated before 1991 made any reference requiring the 
veteran to notify VA of a change in marital status or other 
change in dependents.  

In particular, there is no indication that the RO ever 
requested the veteran to certify any or all of the 
eligibility factors which established his entitlement to the 
benefit being paid prior to 1991.  See 38 C.F.R. § 3.652.  
Second, while the record does clearly establish that notice 
was provided to the veteran (as in the RO's notices in July 
1991 and August 1995), it also shows that that the veteran 
acted diligently in providing necessary information in 
response.  



Thus, the Board concludes the veteran is entitled to a waiver 
of recovery for the period of overpayment of compensation 
benefits from April 30, 1983 to August 1, 1991.  

However, the Board finds that requiring the veteran to repay 
the remainder of the overpayment created for the period of 
overpayment from January 1, 1983 to April 29, 1983, would not 
violate the standard of "Equity and Good Conscience."  The 
veteran would be unjustly enriched if he were allowed to 
retain the higher compensation payment during a period in 
which he was not married.  

There is no evidence that repayment of this amount would 
cause undue financial hardship or that the veteran's reliance 
on the benefit payment resulted in a changed position to his 
detriment.  The veteran was provided with a Financial Status 
Report; however, there is no evidence that he ever completed 
it.  

In addition, the Board notes the evidence indicating that the 
veteran has already submitted a check worth $301.00 to VA in 
order to cover the period when he was unmarried.  In 
addition, in October 1999 the RO notified the veteran that he 
was owed $874 from a previous award and that a check in this 
amount would be mailed to him soon.  Therefore, the Board 
concludes that no undue hardship would result from the 
recovery of the overpayment for the period from January 1, 
1983 to April 29, 1983.  

In this regard, the Board notes that an indebtedness remains 
subject to waiver even if it has been recouped.  If 
collection of an indebtedness is waived, any portions of that 
indebtedness previously collected will be refunded.  See 38 
C.F.R. 1.967(a).  

The Board finds, therefore, that under the principles of 
equity and good conscience, taking into consideration as a 
whole all of the specifically enumerated elements of 
38 C.F.R. § 1.965(a) a waiver of recovery is warranted for 
the period from April 30, 1983 to August 31, 1993, but not 
for the period from January 1, 1983 to April 29, 1983.  


ORDER

Entitlement to a waiver of recovery of the overpayment of 
compensation for the period from April 30, 1983 to August 31, 
1991 is granted.

Entitlement to a waiver of recovery of the overpayment of 
compensation benefits for the period from January 1, 1983 to 
April 29, 1983 is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

